OFFICE   OF THE A’ITORNEY OENERAL        OF TEXAS
                            AUSTIN




Fort   worth,   mxu




                                 or    lottom at Immabor1806       Dooom-


                                           Comalrrloa  or Tom8
                                          to6 Btatea Llvo stoolc
                          tloa   for   a &as  auDth8r of re8rh
                -Ia the pllt, m hw Pole our Eiabolmhlp
           du fromthe appropriationfor   fhkkparbmnt
           out a tftr o b fiulx p .m.
                                    tun4 8.
                “Itl8rrry auuury       th r tth lrDo p a r ta mnt
           lo          l mmbor o fth e
                ntinu8 u                lb o w Auo o la tloinn
           ardor that it nay koapin 8lom eontaot dth llro-
           a to o l         no r kthro
                  knlta tlo w             utth eUnltBdsta b 8
           uldup .01 la thth eo ft    “pOla
                                         h” lB o fth Bwr lo tu
           8tatrrrdth %m    WB (Bd BbO8t d&4.
               Vll.l it k   raimlblo to py the #&OO
           aniual&mB or thr8 Dopartmnt for mmbunhlp la
           the Mto& ~8tate8 Lire                StookSudtary Auool~tion
           from the itp118 Bllottoa              thlB D8partJmnt
                                                               by thB
           lutLhgl8laturo to I-                          it8 oiYioeoxpenru?*
                  VAB    mln           utlw            ob tbr Oftlolda      ad
           mbor~        aU the                8tBt.8
                                    LlvutookSudtaxy
           Anoolqtlonlr to looatearourithlJlth0varloua
           8btO8Wh.X.          U8W.d          ~VO8tOOkWO             &WUUltUld
                                                                 for control-
                                                                 M&~t~m~Ut

                                                                ?I    TUtOOk



            WderthrJwa&lng of mdntenmoe mil mlaorllanooru
of   the
       LlYutook sanitary   ~Old8dOllr8 & eQBr tfnutB
                                                 lp p l
                                                      ro-
   latlanot8mateBlll~001 487 oapga 89rr,fin&tha til-
p owing
  ”    approprlatlons  for tfm mara uMbq hugwtSl,l940,
Ma AugtlBt 81, 190111




                  Au opinion wu          writtenbr th& dqmrtmnt                  an Augarrt
Sl 19~,'Uruotedtot~Hononb~Y.    C.Xamhall Chalanan,
l&a8 Oonmmtloa Board,whlohir,oplaLon
                                   Ho* O-966A.wrltton
                        ,
                                I’




                                       .
XonorabloRo~Imoathal,~S


byEonomb1.R. W.hil'ohild ~8i8kntAttOrn,t@Oml'al,WhOl'.-
h oontlnentapuu*r  wrb if8ou88od. What wan than ralU dth
refonnoo to lo ntlng oaP0a.m
                        nt    18 lqurllylpplloabloto the
q u u tlomnb a nradrr lonmldmtlon.
              WeguotoSr u at@ lbow=wntloaoU opinion                                 88   tollon:

              -0        male8       of thh rontlngmt fun4 are to
      bo rd        for      pur~o#o8    for rhlahthr Logl8&ttleo




              Artialol58St1eftbFwalCodorea~ lnpartu
sol#lmar
              'Wetian            l. It dmll be the duty OS thr
      lirutO@k              6Udtuf         003llUi88iOn      ~OVidnd     i8
      Artlole?009               l?wluQ       Civil~8tetUte8            OS 198% to
      protOOt       d         OatflOi       hQhO8,        -06,      88888;
      8hup,        goats,        ho*        MU    other      liva   atook,    qua
      allaolrwtio anbId8 uIddomutlo foula d
      this 8tak fram lnfutlon, uonta on or a=
      porarototha lnfoetloum,oontagPoun and 6om-
      urnioable(U#0a80@nmntd inthi8S6oti~. . 0"
                                 .
%morablrRnyUwaUal,~e                       4


           sutlon El)of ml010 lmsb of tb Fuul ooao
prwllba uut:
                rlhoLlw 8tookSaultarpOOmd8dOn                   l8
          horob luthorl804 to           rooporato dth t& Bureau
          u&           %&UtZy,         oait.68ht@8 mrbullt
                    lo$tur&u&ithColrntyOcnm&ul~n'
          z It%                         . . l   l.
            -Or         ArtiOb         1688b;   8mn     it i8 t&O &lty  & th.
~VUtOOk   8OILitU~       0d881On             t0 p & t     lu ~OElOatiO Uil-
ti   8nd dO5wtlo        f&8          O? thi8   8hk   from lafution,    eon-
                                           OUI, OOnta&iOu8 aAd o~ualoable
                                                 Comtadonl8
l
                                                                tather
UthOrl&        to   8OOpmt4        -7 OUI dOprt~ied8
                              With VU                            Of th0
mtti      8tOtU     ULd the WX’iOU8 @OUUt~cUld881O~F8’              alEt
Oi fhi8 8tm b UXTY OUt the dufi08iols#d 4@0.11  it by
3.8~.Wo lro af thm oplnlon that it lm hlghlJl
                                            awlrmble
that th8 I&W8tOOk SUlikX'y @OnWhdO~lCS ToZU, uhlohic
lhugod with the batlo                above mntlonml to be   l   mabor of
tlm   Uhltod Btatu      LlvoStookSan8mitary
                                        Aamoolatfon,rtrlah
Win enable the-BWk            ~re8tOOk&mi~             0Wd8dOlltO          ob-




                llumfore,        yo u
                                    u-r0up utSully
                                                ldriud               that    it
ir  tha oplnlonu this a0putpuntthrt the lBOVO wntlonod
or&r&v      or apaau   may be ml& out of the wmtln&mt
      .

                Our0 lnloanob O-W28 bmrlng~to,lMau~~ber
14 19.939im hm gy wlt&bmw.u
                          urd lai.opinion9.88Ubdl-
t&l       ln'll~Uthuoof.



                                            4t
MI00                                                      kti8tKlt

Exig        MARAREO,lo40
                                                      NPROVBD
AttorP.y'oan.rrl
              cb Tam8                              Oplnlon0omlttu
                                                 By 8. we B* ohalmul